             Case 2:19-cr-00258-RAJ Document 57 Filed 08/04/21 Page 1 of 6




 1                                                   THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE
 9   UNITED STATES OF AMERICA,                   )     Case No. CR 19-00258 RAJ
                                                 )
10                             Plaintiff,        )     ORDER GRANTING DEFENDANT
                                                 )     JOHN SANFT’S MOTION TO
11          v.                                   )
                                                 )     REQUIRE ADMISSION OF
12   LOUIE SANFT, JOHN SANFT, and                )     CERTAIN STATEMENTS UNDER
     SEATTLE BARREL AND                          )     RULE OF COMPLETENESS
13                                               )
     COOPERAGE COMPANY,                          )
14                                               )
                                   Defendants.   )
15
            This matter having come before the Court on the motion of Defendant John Sanft
16

17   for an order requiring the United States to offer certain excerpts of John Sanft’s recorded

18   interview conducted by federal agents into evidence pursuant to the rule of completeness,
19
     the Court finds as follows.
20
            On March 8, 2019, EPA-CID agents executed a search warrant on Seattle Barrel
21

22   and Cooperage Company. The agents thereafter interviewed Louie and John Sanft.

23   During the interview of John Sanft, he told federal agents that he was one of Seattle
24
     Barrel’s plant managers and reported to Louie Sanft, the owner and president of the
25
     company. John Sanft told the agents that he had suspected Dennis Leiva, Seattle
26

27   Barrel’s other plant manager, was illicitly discharging liquid waste to the sewer because

     ORDER GRANTING DEFENDANT JOHN SANFT’S MOTION TO
     REQUIRE ADMISSION OF CERTAIN STATEMENTS UNDER RULE
     OF COMPLETENESS- 1
              Case 2:19-cr-00258-RAJ Document 57 Filed 08/04/21 Page 2 of 6




 1   he had seen and removed a hose he regarded as suspiciously placed by Mr. Leiva. John
 2
     Sanft told the agents that he warned Dennis Leiva against discharging anything from the
 3
     Seattle Barrel plant to the sewer.
 4

 5            The government seeks to withhold from the jury statements by John Sanft to the

 6   effect that he twice conveyed his suspicions about Leiva to his supervisor, defendant
 7
     Louie Sanft. These include John Sanft’s statement to EPA that he warned Louie: “I
 8
     think Dennis might be dumping stuff” (J. Sanft Tr., 99:15-16), “I think Dennis is
 9

10   dumping stuff down the drain” (id. at 114:17-18), and “Dennis is pouring stuff down the

11   drain” (id. at 124:13-14). These proposed redactions are in many cases immediately
12
     adjacent to other statements that the government intends to introduce into evidence at
13
     trial.
14

15            The government’s proposed redactions would render the remainder of John

16   Sanft’s statements misleading by creating the false impression that John knew or
17
     reasonably suspected that Leiva was improperly discharging liquid waste to the sewer,
18
     but failed to relay his concerns up the company’s chain of command and was therefore
19

20
     complicit. The government wants to offer statements showing John Sanft’s purported

21   knowledge, intent, and complicity. But, by omitting John Sanft’s statements to Louie
22   Sanft, the owner of Seattle Barrel, the government would conceal statements made in
23
     the very same interview, and sometimes within seconds of the statements it intends to
24
     offer, that rebut that very same inference.
25

26   ///
27

     ORDER GRANTING DEFENDANT JOHN SANFT’S MOTION TO
     REQUIRE ADMISSION OF CERTAIN STATEMENTS UNDER RULE
     OF COMPLETENESS- 2
             Case 2:19-cr-00258-RAJ Document 57 Filed 08/04/21 Page 3 of 6




 1          Federal Rule of Evidence 106 provides as follows:
 2              If a party introduces all or part of a writing or recorded statement,
                an adverse party may require the introduction, at that time, of
 3              any other part — or any other writing or recorded statement —
                that in fairness ought to be considered at the same time.
 4

 5          Rule 106 “partially codified” a longstanding common-law doctrine known as the
 6
     rule of completeness. Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 171-72 (1988). At
 7
     common law, the rule of completeness provided that “[i]n evidencing the tenor of an
 8
 9   utterance material or relevant, made in words, whether written or oral in original or in

10   copy, the whole of the utterance on a single topic or transaction must be taken together.”
11
     21A Charles Alan Wright & Kenneth W. Graham, Jr., Federal Practice and Procedure:
12
     Evidence, § 5072 (2d ed. 2005) (quoting J.H. Wigmore, Code of Evidence 371 (3d ed.
13

14   1941)). The partial codification of the common-law doctrine in Rule 106 implies that

15   the common-law rule remains in effect to the extent it would apply more broadly than
16
     Rule 106 itself. See, e.g., 21A Wright & Graham, supra, § 5072.1 (Beech Aircraft
17
     “impliedly held that Rule 106 does not repeal the common law completeness doctrine”);
18
19   1 Kenneth S. Broun, McCormick on Evidence, § 56, at 392 n.5 (7th ed. 2013) (Beech

20   Aircraft implies “the uncodified aspect of the [completeness doctrine] is still in effect in
21   federal court”).
22
            The completeness rule applies when “one party has made use of a portion of a
23

24
     document [or recorded statement], such that misunderstanding or distortion can be

25   averted only through presentation of another portion” of the document or statement.
26   Beech Aircraft, 488 U.S. at 172; see also United States v. Castro-Cabrera, 534
27

     ORDER GRANTING DEFENDANT JOHN SANFT’S MOTION TO
     REQUIRE ADMISSION OF CERTAIN STATEMENTS UNDER RULE
     OF COMPLETENESS- 3
             Case 2:19-cr-00258-RAJ Document 57 Filed 08/04/21 Page 4 of 6




 1   F.Supp.2d 1156, 1159-60 (C.D. Cal. 2008) (the rule of completeness “aims to avoid
 2
     misrepresentation of a statement by requiring presentation of those portions of the
 3
     statement that are relevant to understand its meaning”). See also United States v.
 4

 5   Bailey, 322 F.Supp.3d 661, 664 (D. Md. 2018).

 6          Noting that the completeness rule “was designed to prevent the government from
 7
     offering a ‘misleadingly-tailored snippet’” of a statement, the court in Castro-Cabrera
 8
     found that the rule “warrants admission of statements in their entirety when the
 9

10   government introduces a portion of” statements that are “inextricably intertwined.” 534

11   F.Supp.2d at 1159-60 (quoting United States v. Collicott, 92 F.3d 973, 983 (9th Cir.
12
     1996)) (emphasis added). Two statements should be deemed inextricably intertwined
13
     “when the meaning of a statement, if divorced from the context provided by the other
14

15   statement, is different than the meaning the statement has when read within the context

16   provided by the other statement.” Id.
17
            Rule 106 “permits the party against whom the incomplete information has been
18
     introduced to require the introduction of completing information at the same time,”
19

20
     through the Rule’s so-called “acceleration clause.” Bailey, 322 F.Supp.3d at 665. As

21   noted above, the rule states that the court may “require the introduction, at that time” of
22   evidence “that in fairness ought to be considered at the same time” as evidence
23
     introduced by the adverse party. Fed R. Evid. 106 (emphasis added). “Rule 106
24
     explicitly changes the normal order of proof in requiring that … evidence [that falls
25

26   within the scope of the rule] must be ‘considered contemporaneously’ with the evidence
27

     ORDER GRANTING DEFENDANT JOHN SANFT’S MOTION TO
     REQUIRE ADMISSION OF CERTAIN STATEMENTS UNDER RULE
     OF COMPLETENESS- 4
             Case 2:19-cr-00258-RAJ Document 57 Filed 08/04/21 Page 5 of 6




 1   already admitted.” United States v. Sutton, 801 F.2d 1346, 1368-69 (D.C. Cir. 1986)
 2
     (quoting version of Fed. R. Evid. 106 prior to 2011 amendment).
 3
            In the criminal context, the rule of completeness also implicates a defendant’s
 4

 5   Fifth Amendment rights because a defendant who has elected not to testify may be

 6   penalized by the government’s introduction of a misleading excerpt of a statement that
 7
     the defendant will not be able to contextualize or explain. See, e.g., United States v.
 8
     Quinones-Chavez, 641 F. App’x 722, 732 (9th Cir. 2016) (Fisher, J., concurring in part)
 9

10   (“[w]hatever the limits of the trumping function of the rule of completeness, at

11   minimum it should apply in the particular circumstances where the government has
12
     abused the asymmetrical nature of the hearsay rule in a criminal trial and exclusion
13
     under the hearsay rule would implicate a criminal defendant’s Fifth Amendment right
14

15   not to testify on his or her own behalf”); see also United States v. Walker, 652 F.2d 708,

16   713 (7th Cir. 1981) (the government’s “selective presentation of [defendant’s] prior
17
     testimony” penalized defendant for declining to testify at his second trial).
18
            Whether the government introduces any of John Sanft’s interview at trial is a
19

20
     matter of discretion. If, however, the government chooses to introduce excerpts from

21   the interview—as it has informed defendants it intends to do—the rule of completeness
22   and Rule 106 require that it do so in a manner that will not mislead the jury and unfairly
23
     prejudice John Sanft’s defense. This means that the government cannot selectively edit
24
     John Sanft’s statements to EPA in his March 8, 2019 interview to remove the assertion
25

26   that he warned his supervisor about Leiva, leaving the clear but false impression that
27

     ORDER GRANTING DEFENDANT JOHN SANFT’S MOTION TO
     REQUIRE ADMISSION OF CERTAIN STATEMENTS UNDER RULE
     OF COMPLETENESS- 5
             Case 2:19-cr-00258-RAJ Document 57 Filed 08/04/21 Page 6 of 6




 1   John failed to take this action in response to his suspicions and was therefore complicit.
 2
     The Court finds that Rule 106 and fairness require the government to enter into
 3
     evidence John Sanft’s statements to the agents that he warned his supervisor about
 4

 5   Leiva in order to avoid presenting misleading evidence to the jury.

 6          Now, therefore, IT IS HEREBY ORDERED that should the government offer
 7
     into evidence any portions of John Sanft’s interviews with federal agents conducted on
 8
     March 8, 2019, the government is required to submit to the jury all of John Sanft’s
 9

10   statements to the agents that he warned Louie Sanft about Dennis Leiva’s actions.

11          DATED this 4th day of August, 2021.
12

13                                                    A
                                                      The Honorable Richard A. Jones
14                                                    United States District Judge

15

16

17

18
19

20

21

22

23

24

25

26

27

     ORDER GRANTING DEFENDANT JOHN SANFT’S MOTION TO
     REQUIRE ADMISSION OF CERTAIN STATEMENTS UNDER RULE
     OF COMPLETENESS- 6
